                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 1 of 11 Page ID #:1958



                                                1                                                Note Changes Made by Court
                                                2

                                                3

                                                4

                                                5

                                                6

                                                7

                                                8                       UNITED STATES DISTRICT COURT
                                                9                     CENTRAL DISTRICT OF CALIFORNIA
                                               10
R OBINS K APLAN LLP




                                               11   CITY OF EL MONTE; and THE             Case No. 2:19-cv-03588-JFW-PLA
                                                    PEOPLE OF THE STATE OF
             A TTORNEYS A T L AW




                                               12   CALIFORNIA, by and through El         STATEMENT OF DECISION
                            L OS A NGELES




                                                    Monte City Attorney Rick Olivarez,
                                               13
                                                                   Plaintiffs,
                                               14
                                                          v.
                                               15
                                                    PURDUE PHARMA L.P.; PURDUE
                                               16   PHARMA INC.; THE PURDUE
                                                    FREDERICK COMPANY;
                                               17   RICHARD S. SACKLER, an
                                                    individual and as trustee for TRUST
                                               18   FOR THE BENEFIT OF
                                                    MEMBERS OF THE RAYMOND
                                               19   SACKLER FAMILY; JONATHAN
                                                    D. SACKLER, an individual and as
                                               20   trustee for TRUST FOR THE
                                                    BENEFIT OF MEMBERS OF THE
                                               21   RAYMOND SACKLER FAMILY;
                                                    MORTIMER D.A. SACKLER, an
                                               22   individual; KATHE A. SACKLER,
                                                    an individual; IRENE SACKLER
                                               23   LEFCOURT, an individual;
                                                    BEVERLY SACKLER, an
                                               24   individual and as trustee for TRUST
                                                    FOR THE BENEFIT OF
                                               25   MEMBERS OF THE RAYMOND
                                                    SACKLER FAMILY; THERESA
                                               26   SACKLER, an individual; DAVID
                                                    A. SACKLER, an individual;
                                               27   CEPHALON, INC.; TEVA
                                                    PHARMACEUTICAL
                                               28   INDUSTRIES, LTD.; TEVA
                                                                                                           STATEMENT OF DECISION
                                                                                                                    2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 2 of 11 Page ID #:1959



                                                1   PHARMACEUTICALS USA, INC.;
                                                    JANSSEN PHARMACEUTICALS,
                                                2   INC.; JOHNSON & JOHNSON;
                                                    ORTHO-MCNEIL-JANSSEN
                                                3   PHARMACEUTICALS, INC.;
                                                    JANSSEN PHARMACEUTICA,
                                                4   INC.; ENDO HEALTH
                                                    SOLUTIONS INC.; ENDO
                                                5   PHARMACEUTICALS INC.;
                                                    ACTAVIS PLC; WATSON
                                                6   PHARMACEUTICALS, INC.;
                                                    WATSON LABORATORIES, INC.;
                                                7   ACTAVIS PHARMA, INC.;
                                                    ACTAVIS LLC; ALLERGAN PLC;
                                                8   ALLERGAN, INC.; ALLERGAN
                                                    USA, INC.; INSYS
                                                9   THERAPEUTICS, INC.;
                                                    MALLINCKRODT, PLC;
                                               10   MALLINCKRODT, LLC;
                                                    CARDINAL HEALTH, INC.;
R OBINS K APLAN LLP




                                               11   AMERISOURCEBERGEN
                                                    CORPORATION; MCKESSON
             A TTORNEYS A T L AW




                                               12   CORPORATION; and
                            L OS A NGELES




                                                    DOES 1-100, inclusive,
                                               13
                                                                  Defendants.
                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                           STATEMENT OF DECISION
                                                                                                                    2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 3 of 11 Page ID #:1960



                                                1          STATEMENT OF DECISION GRANTING MOTION TO REMAND
                                                2
                                                            Plaintiffs City of El Monte and the People of the State of California’s
                                                3
                                                    (collectively “El Monte” or “Plaintiffs”) filed a Motion To Remand, seeking remand
                                                4
                                                    of this case pursuant to 28 U.S.C. § 1447(c) on the ground that the Court lacks subject
                                                5
                                                    matter jurisdiction over this action, and requested that this Court remand this matter
                                                6
                                                    back to the Superior Court for the State of California. Having reviewed and
                                                7
                                                    considered the parties’ moving, opposing, and reply papers, relevant legal authority,
                                                8
                                                    and the record in this case, the Court makes the following findings of fact and
                                                9
                                                    conclusions of law, and GRANTS the Motion as follows:
                                               10
                                                    I.      THE RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
R OBINS K APLAN LLP




                                               11
                                                            On March 28, 2019, El Monte filed its Complaint in Los Angeles County
             A TTORNEYS A T L AW




                                               12
                                                    Superior Court, asserting claims against manufacturers and distributors of
                            L OS A NGELES




                                               13
                                                    prescription opioids for (1) public nuisance, (2) fraud, (3) negligence, (4) unjust
                                               14
                                                    enrichment, (5) civil conspiracy, (6) false advertising, (7) negligent failure to warn,
                                               15
                                                    (8) fraudulent transfer, and (9) civil conspiracy related to the fraudulent transfer. El
                                               16
                                                    Monte seeks to address Defendants’ alleged roles in creating, fueling, and
                                               17
                                                    perpetuating the ongoing opioid crisis affecting cities and counties across California,
                                               18
                                                    including El Monte. On its face, El Monte’s Complaint asserts only state-law claims
                                               19
                                                    based on alleged violations of duties existing under California statutory and common
                                               20
                                                    law.
                                               21
                                                            While the Complaint alleges the existence of a variety of federally-imposed
                                               22
                                                    duties, the Complaint expressly disclaims any reliance on violations of federal
                                               23
                                                    statutes and regulations for the elements of their causes of action: “Plaintiff does not
                                               24
                                                    bring causes of action based on violations of federal statutes and regulations.
                                               25
                                                    However, the existence of these complicated regulatory schemes shows Defendants’
                                               26
                                                    intimate knowledge of the dangers of diversion of prescription opioids and the
                                               27
                                                    existence of a thriving illicit market for these drugs. Defendants breached their duties
                                               28
                                                                                              -1-
                                                                                                                    STATEMENT OF DECISION
                                                                                                                             2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 4 of 11 Page ID #:1961



                                                1   to Plaintiff despite this knowledge and longstanding regulatory guidance of how to
                                                2   deter and prevent diversion of prescription opioids.” Compl. ¶ 217; see also ¶ 422.
                                                3         On April 29, 2019, Defendant McKesson Corporation (“McKesson”) removed
                                                4   this case to federal court under 28 U.S.C. § 1331 on the basis that El Monte’s “claims
                                                5   present a federal question under the [Controlled Substances Act], 21 U.S.C. §§ 801,
                                                6   et seq.” Doc. No. 1 ¶ 19. According to McKesson, federal jurisdiction exists because
                                                7   El Monte “bases the underlying theory of liability” for its state law claims “on alleged
                                                8   violations of federal law or alleged duties arising out of federal law, specifically the
                                                9   CSA, i.e., that a portion of its otherwise lawful shipments of prescription opioids
                                               10   were unlawful because they were shipped in fulfillment of suspicious orders that
R OBINS K APLAN LLP




                                               11   defendants allegedly had a duty to identify, report, and then not ship.” Id. ¶ 25. Thus,
             A TTORNEYS A T L AW




                                               12   McKesson argues that El Monte’s allegations satisfy the narrow exception to the
                            L OS A NGELES




                                               13   well-pleaded complaint rule established by the Supreme Court in Grable & Sons
                                               14   Metal Prods., Inc. v. Darue Eng’g and Mfg., 545 U.S. 308 (2005), asserting they
                                               15   necessarily raise a substantial, disputed federal issue and the exercise of federal
                                               16   jurisdiction over this case would not disrupt the federal-state balance approved by
                                               17   Congress.
                                               18         On May 24, 2019, El Monte filed this Motion seeking remand to the Superior
                                               19   Court. As noted in El Monte’s Motion, at least twelve other district courts decisions
                                               20   have granted remand when faced with issues involving state law claims arising out
                                               21   of the opioid epidemic that are substantively similar to those raised by El Monte’s
                                               22   Motion. Mot. at 3:2-3-4:3 n.2.1 At the same time, McKesson has been unable to
                                               23
                                                    1
                                                      See Order, City of Boston, et al. v. Purdue Pharma L.P., et al., No. 1:18-cv-12174,
                                               24   Doc. 32 (D. Mass. Jan. 29, 2019) (remand granted after Distributor Defendant
                                                    AmerisourceBergen filed notice of removal based on Grable jurisdiction under
                                               25   CSA) (Plaintiffs’ Request for Judicial Notice (“RJN”), Ex. B); Tucson Med. Ctr. v.
                                                    Purdue Pharma LP, 2018 U.S. Dist. LEXIS 213616, at *10 (D. Ariz. Dec. 18,
                                               26   2018) same); Worcester v. Purdue Pharma Ltd. P’ship, 2018 U.S. Dist. LEXIS
                                                    215824, at *9-10 n.2 (D. Mass. Nov. 21, 2018) (same); City of Reno v. Purdue
                                               27   Pharma, L.P., 2018 U.S. Dist. LEXIS 187821, at *8-11 (D. Nev. Nov. 2, 2018)
                                                    (remand granted after McKesson filed notice of removal based on Grable
                                               28   jurisdiction under CSA); Order, County of Anderson v. Rite Aid of South Carolina,
                                                                                             -2-
                                                                                                                    STATEMENT OF DECISION
                                                                                                                             2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 5 of 11 Page ID #:1962



                                                1   identify any district court decisions denying a motion for remand in an opioid case
                                                2   involving state law claims where removal was based on Grable.
                                                3   II.   THE JURISDICTIONAL STANDARD ON REMOVAL AND
                                                          REMAND
                                                4

                                                5         An action may be removed to federal district court only where the federal court
                                                6   would have had original jurisdiction over the claim in the first instance. See 28 U.S.C.
                                                7   § 1441(a). “Federal courts are courts of limited jurisdiction. They possess only that
                                                8   power authorized by Constitution and statute….” Kokkonen v. Guardian Life Ins. Co.
                                                9   of Am., 511 U.S. 375, 377 (1994). Accordingly, there is a “strong presumption against
                                               10   removal jurisdiction” when evaluating a motion to remand, under which a court
R OBINS K APLAN LLP




                                               11   “strictly” construes the removal statute, “and reject[s] federal jurisdiction ‘if there is
             A TTORNEYS A T L AW




                                               12   any doubt as to the right of removal in the first instance.’” GranCare, LLC v.
                            L OS A NGELES




                                               13   Thrower, 889 F.3d 543, 550 (9th Cir. 2018) (quoting Gaus v. Miles, Inc., 980 F.2d
                                               14   564, 566 (9th Cir. 1992)). “The burden of establishing federal jurisdiction is upon the
                                               15   party seeking removal.” Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir.
                                               16   1988); see also Hansen v. Grp. Health Coop., 902 F.3d 1051, 1056 (9th Cir. 2018).
                                               17         A district court has federal question jurisdiction over “all civil actions arising
                                               18   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A
                                               19   case ‘aris[es] under’ federal law … if a well-pleaded complaint establishes either that
                                               20   federal law creates the cause of action or that the plaintiff’s right to relief necessarily
                                               21
                                                    Inc., No. 8:18-cv-01947, Doc. 44 (D.S.C. Aug. 20, 2018) (remand granted after
                                               22   McKesson filed supplemental notice of removal based on Grable jurisdiction under
                                                    CSA) (RJN, Ex. A); Weber Cty. v. Purdue Pharma, L.P., 2018 U.S. Dist. LEXIS
                                               23   133312, at *14-24 (D. Utah Aug. 7, 2018) (remand granted after McKesson filed
                                                    notice of removal based on Grable jurisdiction under CSA); Uintah Cty. v. Purdue
                                               24   Pharma, L.P., 2018 U.S. Dist. LEXIS 133310, at *15-24 (D. Utah Aug. 7, 2018)
                                                    (same); City of Granite City v. Amerisourcebergen Drug Corp., 2018 U.S. Dist.
                                               25   LEXIS 117152, at *5-6 (S.D. Ill. July 13, 2018) (same); N.M. ex rel. Balderas v.
                                                    Purdue Pharma L.P., 323 F. Supp. 3d 1242, 1251-53 (D.N.M. June 12, 2018)
                                               26   (same); Del. ex rel. Denn v. Purdue Pharma L.P., 2018 U.S. Dist. LEXIS 69406, at
                                                    *7-15 (D. Del. Apr. 25, 2018) (same); Memorandum Opinion and Order, State of
                                               27   West Virginia, et al. v. McKesson Corp., No. 2:17-cv-03555, Doc. 21 (S.D.W. Va.
                                                    Feb. 15, 2018) (same) (RJN, Ex. C); W. Va. ex rel. Morrisey v. McKesson Corp.,
                                               28   2017 U.S. Dist. LEXIS 9352, at *18-25 (S.D.W. Va. Jan. 24, 2017) (same).
                                                                                               -3-
                                                                                                                      STATEMENT OF DECISION
                                                                                                                               2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 6 of 11 Page ID #:1963



                                                1   depends on resolution of a substantial question of federal law.” Empire Healthchoice
                                                2   Assurance v. McVeigh, 547 U.S. 677, 690 (2006) (internal quotations omitted).
                                                3          Even if no express federal claims are asserted, a substantial federal question
                                                4   warranting federal jurisdiction may still exist where: (1) a state law claim necessarily
                                                5   raises a federal issue; (2) that is actually disputed; (3) substantial; and (4) capable of
                                                6   resolution through the exercise of federal jurisdiction without disturbing “any
                                                7   congressionally approved balance of federal and state judicial responsibilities.”
                                                8   Grable, 545 U.S. at 313; see also Gunn v. Minton, 568 U.S. 251, 258 (2013). This
                                                9   category of cases is slim, and Grable jurisdiction is far from the norm. See Empire
                                               10   Healthchoice, 547 U.S. at 701. If all four requirements are not satisfied, then federal
R OBINS K APLAN LLP




                                               11   jurisdiction under Grable’s narrow exception to the well-pleaded complaint rule does
             A TTORNEYS A T L AW




                                               12   not exist. See Hornish v. King County, 899 F.3d 680, 688 (9th Cir. 2018).
                            L OS A NGELES




                                               13   III.   DISCUSSION
                                               14          The Court need not address whether any purported federal issue “is actually
                                               15   disputed” because none was raised by El Monte’s Complaint or its Motion.
                                               16          A.    Whether a Federal Issue Is Necessarily Raised
                                               17          For a federal issue to be “necessarily raised” it must be pivotal to the state law
                                               18   claims. See Nevada v. Bank of Am. Corp., 672 F.3d 661, 675 (9th Cir. 2012); Vieira
                                               19   v. Mentor Worldwide, LLC, 2018 U.S. Dist. LEXIS 153205, at *11 (C.D. Cal. Sep.
                                               20   7, 2018) (finding federal issue is “necessarily raised” when the resolution of state law
                                               21   claims depend on a question of federal law is necessary or essential to adjudication
                                               22   of a plaintiff’s claims). If, however, a claim is supported by at least one alternative
                                               23   and independent theory that arises under state law, “‘federal question jurisdiction
                                               24   does not attach because federal law is not a necessary element of the claim.’” Nevada,
                                               25   672 F.3d at 675 (quoting Rains v. Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir.
                                               26   1996)).2
                                               27
                                                    2
                                                     “When a claim can be supported by alternative and independent theories—one of
                                               28   which is a state law theory and one of which is a federal law theory—federal
                                                                                              -4-
                                                                                                                      STATEMENT OF DECISION
                                                                                                                               2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 7 of 11 Page ID #:1964



                                                1         Here, the Complaint alleges exclusively state law claims. While the Complaint
                                                2   references duties imposed by the CSA and its implementing regulations, El Monte
                                                3   disclaims any reliance on violations of federal law for the elements of its causes of
                                                4   action. Thus, instead of raising any necessary federal question, El Monte’s references
                                                5   to federal requirements and agency action show the Distributor Defendants’ willful
                                                6   misconduct despite repeated reprimands from federal authorities, which provide key
                                                7   background information in support of El Monte’s punitive damages claim. See, e.g.,
                                                8   Balderas, 323 F. Supp. 3d at 1251 (finding plaintiffs cited DEA letters “to show that
                                                9   the DEA reminded and warned the Distributor Defendants of their statutory duties”).
                                               10         More importantly, however, each of El Monte’s claims may be resolved based
R OBINS K APLAN LLP




                                               11   on alleged violations of California statutory and common law alone. Thus, binding
             A TTORNEYS A T L AW




                                               12   Ninth Circuit authority requires a finding that a federal issue is not necessarily raised.
                            L OS A NGELES




                                               13   See Nevada, 672 F.3d at 675. For example, separate and apart from the CSA and its
                                               14   implementing regulations, El Monte alleged that McKesson and other “Distributor
                                               15   Defendants” possessed duties under California law “to exercise reasonable care in
                                               16   the sale and distribution of opioids in and around Plaintiff’s boundaries” and “to
                                               17   develop and maintain a system to track suspicious orders of prescription opioids.”
                                               18   Compl. ¶¶ 209-210. As part of the Distributor Defendants’ duty to exercise
                                               19   reasonable care, El Monte alleges that they had an obligation “to prevent diversion
                                               20   of prescription opioids” and “report and halt suspicious orders” of prescription
                                               21   opioids. Compl. ¶ 209.
                                               22         McKesson argues that there is no independent duty to halt suspicious orders
                                               23   under California law, and that such a duty “arises, if at all, out of the federal CSA
                                               24   and its implementing regulations.” Opp’n at 3:24-4:3. While the existence of a duty
                                               25   under California law to halt suspicious orders is not currently before the Court,3
                                               26
                                                    question jurisdiction does not attach because federal law is not a necessary element
                                               27   of the claim.” Rains, 80 F.3d at 346.
                                                    3
                                                      The validity of the alleged independent California statutory and common law
                                               28   duties imposed on the Distributor Defendants are not an issue properly before the
                                                                                              -5-
                                                                                                                      STATEMENT OF DECISION
                                                                                                                               2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 8 of 11 Page ID #:1965



                                                1   § 1714(a) of the California Civil Code expressly provides that “everyone is
                                                2   responsible, not only for the result of his or her willful acts, but also for an injury
                                                3   occasioned to another by his or her want of ordinary care or skill in the management
                                                4   of his or her property or person….” Id.; see also Goonewardene v. ADP, LLC, 6 Cal.
                                                5   5th 817, 837 (2019) (finding existence “common law legal duty of care is a question
                                                6   of policy that, depending upon the context, may turn on a court’s consideration of a
                                                7   variety of factors.”).
                                                8         Thus, the Distributor Defendants had a duty to use ordinary care and are liable
                                                9   for injuries caused by their failure to exercise ordinary care under the circumstances,
                                               10   and El Monte has expressly alleged that the Distributor Defendants’ duty of ordinary
R OBINS K APLAN LLP




                                               11   care includes a duty to halt shipments of suspicious orders. See Cabral v. Ralphs
             A TTORNEYS A T L AW




                                               12   Grocery Co., 51 Cal. 4th 764, 771 (2011). Since El Monte may prevail by
                            L OS A NGELES




                                               13   demonstrating a violation of the alleged common law duty to halt suspicious orders,
                                               14   no federal issue is necessarily raised. See Nevada, 672 F.3d at 675.
                                               15         For much the same reason, El Monte’s negligence and civil conspiracy claims
                                               16   do not require El Monte to show that the DEA’s aggregate production quotas for
                                               17   prescription opioids were unreasonable. Again, El Monte has alleged a variety of
                                               18   duties imposed by California statute and common law, including the duty to track,
                                               19   report, and halt suspicious shipments orders of prescription opioids, that would
                                               20   include a duty to avoid excessive shipments of prescription opioids to El Monte. See
                                               21   Compl. ¶¶ 209-210. This is sufficient to find that El Monte’s claims do not
                                               22   necessarily raise a federal issue. See Nevada, 672 F.3d at 675. Federal question
                                               23   jurisdiction does not exist where a defendant (McKesson) merely anticipates
                                               24   defending its conduct by showing its conduct complied with the DEA’s aggregate
                                               25   quotas. See Border Infrastructure Envtl. Litig. v. U.S. Dep’t of Homeland Sec., 915
                                               26

                                               27   Court on El Monte’s Motion. See Weber Cty., 2018 U.S. Dist. LEXIS 133312, at
                                                    *14-24 (“Plaintiffs are the masters of their claims—whether eventually successful
                                               28   on the merits or not.”); Uintah Cty., 2018 U.S. Dist. LEXIS 133310, at *15 (same).
                                                                                             -6-
                                                                                                                   STATEMENT OF DECISION
                                                                                                                            2:19-CV-03588
                                            Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 9 of 11 Page ID #:1966



                                                1   F.3d 1213, 1221-22 (9th Cir. 2019) (finding case does not arise under federal law
                                                2   because defendant intends to invoke a federal defense).
                                                3         Finally, other district courts faced with substantively similar issues involving
                                                4   state law claims arising out of the opioid epidemic found that cities and counties like
                                                5   El Monte did not necessarily raise a federal issue where they alleged Distributor
                                                6   Defendants acted unreasonably by violating duties imposed solely under state
                                                7   common law. See Worcester, 2018 U.S. Dist. LEXIS 215824, at *9-10 n.2 (resolution
                                                8   of federal issue not necessary because “Defendants concurrently had a common law
                                                9   duty to exercise reasonable care when distributing the drugs”); see also City of Reno,
                                               10   2018 U.S. Dist. LEXIS 187821, at *6 (finding federal issue not necessarily raised
R OBINS K APLAN LLP




                                               11   because “Reno could succeed on this claim by showing that Defendants breached a
             A TTORNEYS A T L AW




                                               12   general duty of reasonable care as opposed to the specific duties imposed by either
                            L OS A NGELES




                                               13   the CSA or NAC § 453.400”).4
                                               14         B.     Whether Any Federal Issue Raised Is “Substantial”
                                               15         To determine whether state law claims are sufficiently substantial to invoke
                                               16   federal jurisdiction, courts consider whether (a) federal law provides for a private
                                               17   cause of action, (b) determination of the federal issues are important to the federal
                                               18   system as a whole, (c) state court adjudication would undermine the uniform
                                               19   development of federal law, and (d) the case presents numerous fact-specific issues.
                                               20   See Gunn, 568 U.S. at 261; Grable, 545 U.S. at 318, Empire Healthchoice, 547 U.S.
                                               21   at 700; Indep. Living Ctr. of S. Cal., Inc. v. Kent, 909 F.3d 272, 279 (9th Cir. 2018).
                                               22         Thus, any purported federal issue raised by El Monte’s state law claims is not
                                               23

                                               24   4
                                                      See also Balderas, 323 F. Supp. 3d at 1251-52 (“Whatever putative duty exists
                                                    under the DEA letters, McKesson has not shown that Plaintiff’s claims are
                                               25   predicated solely on obligations under federal law because the Complaint identifies
                                                    other duties implicated by state law.”); County of Anderson, (RJN, Ex. A at 17-18)
                                               26   (agreeing with plaintiff that “each of the counts in the Complaint asserts numerous
                                                    bases for Defendants’ violation of state law and liability to Plaintiff” including,
                                               27   alternative and independent state law sources); City of Boston, (RJN, Ex. B at 2)
                                                    (finding Distributor Defendants concurrently possessed common law duty to
                                               28   exercise reasonable care when distributing drugs).
                                                                                             -7-
                                                                                                                    STATEMENT OF DECISION
                                                                                                                             2:19-CV-03588
                                        Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 10 of 11 Page ID #:1967



                                             1   sufficiently substantial to confer federal jurisdiction. Not only does the CSA not
                                             2   provide for a private right of action, but determination of Defendants’ liability to El
                                             3   Monte and its residents necessarily will be “fraught with ‘fact-bound and situation-
                                             4   specific’ inquiries” regarding Defendants’ compliance with numerous duties
                                             5   imposed under California law. See Empire Healthchoice, at 700. By comparison,
                                             6   “Grable presented a nearly pure issue of law, the resolution of which would establish
                                             7   a rule applicable to numerous tax sale cases.” Id. Even if adjudication of a purported
                                             8   federal issue is substantial to some party in this suit, it would not affect the federal
                                             9   system as a whole. See, e.g., Balderas, 323 F. Supp. 3d at 1252 (“Even if there was
                                            10   a violation of the FCSA, its promulgated rules, and the DEA’s interpretation of the
R OBINS K APLAN LLP




                                            11   statute, no large-scale federal interests of the kind in Grable – the tax code – are
             A TTORNEYS A T L AW




                                            12   implicated by such a violation.”).5 Thus, allowing a state court to resolve issues raised
                            L OS A NGELES




                                            13   by El Monte’s state law claims will not undermine the development of uniform
                                            14   federal regulation of controlled substances. See Gunn, 568 U.S. at 261-62.
                                            15         C.     Whether Adjudication of El Monte’s State Law Claims in Federal
                                                              Court Would Disrupt the Federal-State Balance
                                            16

                                            17         Finally, the Court must determine whether federal courts may resolve the
                                            18   issues raised in El Monte’s Complaint “without disturbing any congressionally-
                                            19   approved balance of federal and state judicial responsibilities.” Grable, 545 U.S. at
                                            20   314. The Court agrees with other district courts that have analyzed substantively
                                            21   similar state law claims and finds exercising federal jurisdiction over the state law
                                            22   claims here would disrupt the federal-state balance approved by Congress.6
                                            23
                                                 5
                                                   Other district courts addressing the same issues have reached the same conclusion.
                                            24   See County of Anderson, (RJN, Ex. A at 18-20); Reno, 2018 U.S. Dist. LEXIS
                                                 1878, at *8-9; Weber Cty., 2018 U.S. Dist. LEXIS 133312, at *18-21; Granite City,
                                            25   2018 U.S. Dist. LEXIS 117152, at *5; 2018 U.S. Dist. LEXIS 69406, at *11-12;
                                                 Uintah Cty., 2018 U.S. Dist. LEXIS 133310, at *17-18; State of West Virginia,
                                            26   (RJN, Ex. C at 13-14).
                                                 6
                                                   See also County of Anderson (RJN, Ex. A at 20-21); State of West Virginia (RJN,
                                            27   Ex. C at 14-15); Balderas, 323 F. Supp. 3d at 1252-53; Denn, 2018 U.S. Dist.
                                                 LEXIS 69406, at *14-15; Reno, 2018 U.S. Dist. LEXIS 187821, at *10-11; Weber
                                            28   Cty., 2018 U.S. Dist. LEXIS 133312, at *21-24; Uintah Cty., 2018 U.S. Dist.
                                                                                           -8-
                                                                                                                  STATEMENT OF DECISION
                                                                                                                           2:19-CV-03588
                                        Case 2:19-cv-03588-JFW-PLA Document 39 Filed 06/18/19 Page 11 of 11 Page ID #:1968



                                             1         In addition to the absence of a private right of action under the CSA, El Monte
                                             2   asserts “garden variety” state law contract and tort claims; allowing federal
                                             3   jurisdiction over these claims could flood federal courts with state law claims. See
                                             4   Merrell Dow Pharmaceuticals, Inc. v. Thompson, 478 U.S. 804, 827-28 (1986);
                                             5   Grable, 545 U.S. at 318-19 (“For if the federal labeling standard without a federal
                                             6   cause of action could get a state claim into federal court, so could any other federal
                                             7   standard without a federal cause of action. And that would have meant a tremendous
                                             8   number of cases.”). Along with the States, cities and counties like El Monte have a
                                             9   strong interest in ensuring highly addictive prescription opioids are not marketed or
                                            10   distributed to their residents negligently or fraudulently. Congress likely did not
R OBINS K APLAN LLP




                                            11   intend for federal courts to have subject matter jurisdiction over such garden-variety
             A TTORNEYS A T L AW




                                            12   state law tort claims. See, e.g., Reno, 2018 U.S. Dist. LEXIS 187821, at *10.
                            L OS A NGELES




                                            13   IV.   CONCLUSION
                                            14         For the foregoing reasons, El Monte’s Motion to Remand is GRANTED.
                                            15         IT IS SO ORDERED.
                                            16
                                                 DATED: _June 18, 2019                  __________________________________
                                            17                                          Hon. John F. Walter
                                                                                        United States District Judge
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28   LEXIS 133310, at *21-24; Granite City, 2018 U.S. Dist. LEXIS 117152, at *5.
                                                                                          -9-
                                                                                                                STATEMENT OF DECISION
                                                                                                                         2:19-CV-03588
